Citation Nr: 1547061	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for hearing loss.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to an initial compensable disability rating for retinal floaters.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

On March 16, 2015, the Veteran submitted a timely notice of disagreement (NOD) with the RO's March 2015, rating decision that awarded an initial noncompensable disability rating for retinal floaters.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement an initial compensable disability rating for retinal floaters.  Because the March 2015 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

FINDINGS OF FACT

1.  In a decision of January 2007 the Board denied the claims of service connection for hearing loss, for lack of a current diagnosis, and tinnitus, on the basis that it was not incurred in or caused by service.

2.  The additional evidence since the Board's decision in January 2007 is redundant or cumulative evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claims.

3.  A right shoulder disability was not affirmatively shown to have had onset during service; and a right shoulder disability, diagnosed after service, is not related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The January 2007 Board decision, which denied the Veteran's claims of service connection for hearing loss and tinnitus, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria to reopen the claim of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria to reopen the claim of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  With respect to claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."   Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  A standard January 2011 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

As to the claim for a right shoulder disability, the Veteran was provided a VA medical examination in February 2010.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Although a VA medical examination was not provided in connection with the claims to reopen, the Board finds that new and material evidence has not been presented or secured as explained in the analysis section below.  As the claims are not reopened, a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met.

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of January 2007 the Board denied the claims of service connection for hearing loss, for lack of a current diagnosis, and tinnitus, on the basis that it was not incurred in or caused by service.  This was subsequent to the Veteran appealing a July 2004 rating decision that denied the claims.  The Board's decision is final by operation of law.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The evidence of record at the time of the January 2007 Board decision included service treatment records, VA treatment records, a VA examination report, and the Veteran's statements.  A March 2004 audiological examination showed that the Veteran reported that tinnitus had its onset after service and that he was unaware of any current hearing problems.  A contemporaneous audiogram showed, some hearing loss, but not hearing loss as defined in VA regulation for compensation purposes.  In an April 2005 substantive appeal, the Veteran asserted that he never told the examiner that he was unaware of hearing loss and asserted that hearing loss began in service.  He related hearing loss and tinnitus to exposure to loud noise in service as a gunner.

The evidence added to the record since January 2007 includes testimony during the August 2015 Board hearing as well as VA treatment records.  During the hearing, the Veteran and his representative reported that they did not have any new and material evidence to submit since the January 2007 Board decision.  The Veteran did however assert that his audiological problems may be related to in-service boxing injuries.  The additional VA treatment records show no complaint or treatment of tinnitus or hearing loss.

As an initial matter, the Board acknowledges the Veteran's contention that his current hearing loss and tinnitus are related to in-service boxing injuries or secondary to his associated service-connected head disabilities (left eye disability, retinal floaters, headaches, nasal fracture, etc.); such a theory of entitlement was necessarily not addressed in the January 2007 Board decision, as these disabilities were not service-connected at that time.  Service connection was awarded for these disabilities in March 2011, August 2012, and March 2015.

The Board notes that a separate theory in support of a claim for a particular benefit is not equivalent to a new claim; also, a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (holding that reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Thus, new and material evidence is needed to reopen the Veteran's claims for service connection for hearing loss and tinnitus despite his new theory of entitlement.

In this case, the additional evidence since January 2007 does not relate to an unestablished fact necessary to substantiate the claims, namely, evidence that the current tinnitus was incurred in service or that the Veteran has a current hearing loss disability that is related to service.  In fact, the Veteran and his representative specifically testified at the August 2015 Board hearing that they had no new and material evidence with respect to either the hearing loss or tinnitus claims.  The additional medical evidence of record does not tend to show a current hearing loss disability as defined by VA regulations for compensation purposes and does not address the matter of the etiology of the Veteran's tinnitus or hearing loss complaints.  Consequently, the Board finds that the evidence associated with the record since the January 2007 final denial is not new and material under 38 C.F.R. § 3.156(a) even with consideration of the low threshold set forth in Shade.  For these reasons, the claims of service connection for hearing loss and tinnitus are not reopened.

A Right Shoulder Disability

The Veteran seeks service connection for a right shoulder disability, which he relates to boxing injuries during his military service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service treatment records show that the Veteran complained of a right shoulder injury during physical training in 1968.  The examiner did not render a diagnosis or restrict the Veteran's duties.  See STR (February 1, 1968).

Upon separation from service in August 1968, the Veteran denied past and present joint problems as well as painful or trick shoulder.  A contemporaneous clinical evaluation was normal.

The Veteran has not received any private or VA treatment for a right shoulder injury.  See, e.g., Board Transcript (August 2015).

During a general April 2004 VA examination, the Veteran did not report any shoulder problems, and the examiner noted that all joints were symmetrical without swelling and had equal range of motion.  A September 2004 VA treatment record shows normal shoulder motion without pain.  See VA treatment record (September 20, 2004). 

During a February 2010 VA examination, the Veteran reported an in-service shoulder injury for which he was given a sling, but he denied any subsequent shoulder injuries.  He also reported that he had worked in labor all of his life.  The examiner noted mildly limited range of motion without significant pain or crepitus.  The examiner also noted that there was some mild tenderness anterior and posterior that may be related to some mild bursitis.  The examiner concluded that there is no current diagnosis in the right shoulder because there is no objective signs of a condition other than possible bursitis.  The examiner opined that possible bursitis is not at least as likely due to service.  The examiner further opined that bursitis is at least as likely as not due to lifelong labor work.  The rationale was that the record is absent any evidence of a shoulder condition after that noted in 1968 and the Veteran worked as a laborer since service.

In August 2015, the Veteran reported non-specific shoulder problems since service.  See Board Transcript (August 2015).

It is undisputed that the Veteran injured his right shoulder in service and has a current shoulder disability.  Accordingly, the determinative issue is whether the evidence of record satisfies the "nexus" requirement.  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board finds that the Veteran is competent to report shoulder problems in and since service, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran's credibility in reporting symptoms since service is diminished by the 1968 discharge examination showing that the Veteran denied shoulder issues and showing that the shoulder was found clinically normal and also by post service medical records that show that the right shoulder was normal.  See, VA examination (April 2004); VA treatment record (September 20, 2004).

With respect to the Veteran's contentions regarding the diagnosis and etiology of the underlying pathology causing the current shoulder symptoms the Board finds that these are not simple medical conditions the Veteran is competent to diagnose.  These diagnoses fall outside the realm of common knowledge of a lay person, that is, these diagnoses involve internal muscle and joint processes that cannot be identified by mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to their etiology is equally complex, especially given that possible right shoulder bursitis was initially diagnosed more than 40 years after separation from service.  As noted, the Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to diagnose the current right shoulder disability or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Thus, the only probative evidence of record with respect to the salient issue of whether there is a nexus between the current disability and the Veteran's military service is the February 2010 VA examiner's opinion which weighs against the claim.  As noted above, the Board has considered the Veteran's testimony of shoulder problems since service, but finds these statements have diminished credibility in light of the Veteran's denial of shoulder symptoms at discharge from service in 1968, and the 2004 medical records also showing no shoulder symptoms.  Moreover, although the Veteran is competent to describe the symptom of shoulder pain he has experienced, he is not competent to either diagnose or address the etiology of the underlying disorder causing joint pain.  As such, his lay statements regarding etiology or diagnosis are not competent evidence.  

The preponderance of the evidence is against the claim for service connection for a right shoulder disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

New and material evidence has not been submitted to reopen the claim of service connection for hearing loss.

New and material evidence has not been submitted to reopen the claim of service connection for tinnitus.

Service connection for a right shoulder disability is denied.


REMAND

As discussed in the introduction, the Veteran submitted a March 2015 NOD to the RO's March 2015, rating decision that awarded an initial noncompensable disability rating for retinal floaters.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Prepare an SOC in accordance with 38 C.F.R. § 19.29 regarding the issue of entitlement an initial compensable disability rating for retinal floaters.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


